Exhibit 10.3

PVG GP, LLC

AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

RESTRICTED UNIT AWARD AGREEMENT

THIS RESTRICTED UNIT AWARD AGREEMENT is made as of «Date» (the “Effective Date”)
between PVG GP, LLC, a Delaware limited liability company (the “Company”), and
«Name» (“Employee”).

1. Award of Units. As of the Effective Date, the Company hereby grants to
Employee «Units» common units of Penn Virginia GP Holdings, L.P. (“Units”)
pursuant to the PVG GP, LLC Amended and Restated Long-Term Incentive Plan, as
amended and restated effective January 1, 2008 (the “Plan”). Employee agrees
that this award of Units shall be subject to all of the terms and conditions set
forth herein and in the Plan, including any future amendments thereto, which
Plan is incorporated herein by reference as a part of this Agreement. In the
event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall govern. All terms capitalized but not defined herein
will have the meanings assigned to them in the Plan.

2. Forfeiture Restrictions. The Units granted to Employee pursuant to this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent then subject to
the Forfeiture Restrictions (as hereinafter defined), and in the event of
Employee’s termination from the Company for any reason (other than as described
below), Employee shall automatically upon such termination, for no
consideration, forfeit to the Company all Units to the extent then subject to
the Forfeiture Restrictions. The prohibition against transfer and the obligation
to forfeit and surrender Units to the Company upon termination from the Company
are herein referred to as “Forfeiture Restrictions,” and the Units which are
then subject to the Forfeiture Restrictions are herein sometimes referred to as
“Restricted Units.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Units. The Forfeiture Restrictions
shall lapse as to Restricted Units issued to Employee pursuant to this Agreement
as follows: (a) as to one-third (1/3) of the Restricted Units granted to
Employee hereunder, on the first anniversary of the Effective Date; (b) as to an
additional one-third (1/3) of the Restricted Units granted to Employee
hereunder, on the second anniversary of the Effective Date; and (c) as to the
remaining one-third (1/3) of the Restricted Units granted to Employee hereunder,
on the third anniversary of the Effective Date; provided however, that
notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Units on the date a Change of Control occurs or upon the death
or Retirement of Employee.

3. Certificates. A certificate evidencing the Restricted Units shall be issued
in Employee’s name, pursuant to which Employee shall have voting rights and
shall be entitled to receive all distributions on such Units free and clear of
any Forfeiture Restrictions. The certificate shall bear the following legend:

The Units evidenced by this certificate have been issued pursuant to an
agreement made as of «Date», a copy of which is attached hereto and incorporated
herein, between the Company and the registered holder of the Units, and are
subject to forfeiture to the Company under certain circumstances described in
such agreement. The sale, assignment, pledge or other transfer of the Units
evidenced by this certificate is prohibited under the terms and conditions of
such agreement, and such Units may not be sold, assigned, pledged or otherwise
transferred except as provided in such agreement.



--------------------------------------------------------------------------------

The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the Forfeiture Restrictions lapse pursuant to the terms of this
Agreement. Upon request of the Company, Employee shall deliver to the Company a
unit power, endorsed in blank, relating to the Restricted Units then subject to
the Forfeiture Restrictions. Upon the lapse of the Forfeiture Restrictions
without forfeiture, the Company shall cause a new certificate or certificates to
be issued for the remaining Units without legend in the name of Employee in
exchange for the certificate evidencing the Restricted Units; provided, that the
Company may cause such Units without legend to be uncertificated.

4. Consideration. It is understood that the consideration for the issuance of
Restricted Units shall be Employee’s agreement to render future services as
Employee of the Company.

5. Status of Units. Employee agrees that the Restricted Units will not be sold
or otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. Employee also agrees that (i) the
certificates representing the Restricted Units may bear such legend or legends
as the Committee deems appropriate in order to ensure compliance with applicable
securities laws, (ii) Penn Virginia GP Holdings, L.P. may refuse to register the
transfer of the Restricted Units on the unit transfer records of Penn Virginia
GP Holdings, L.P. if such proposed transfer would in the opinion of counsel
satisfactory to Penn Virginia GP Holdings, L.P. constitute a violation of any
applicable securities law, and (iii) Penn Virginia GP Holdings L.P. may give
related stop transfer instructions to its transfer agent.

6. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Restricted Units.

7. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

8. Non-Alienation. To the extent subject to the Forfeiture Restrictions,
Employee shall not have any right to pledge, hypothecate, anticipate or assign
this Agreement or the rights with respect to Units granted hereunder, except by
will or the laws of descent and distribution.

9. No Membership Rights Conferred. This Agreement shall not be deemed to
(i) confer upon Employee any right with respect to continuation of employment or
(ii) affect the terms and conditions of any other agreement between the Company
and Employee except as expressly provided herein.

 

2



--------------------------------------------------------------------------------

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the Effective Date.

 

PVG GP, LLC By:     Name:   Nancy M. Snyder Title:   Vice President, General
Counsel and Assistant Secretary

I hereby accept the grant of Restricted Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.

 

  «Employee»

 

3